Title: James Madison to Dolley P. M. Cutts and Mary E. Cutts, 26 November 1832
From: Madison, James
To: Cutts, Dolley Payne Madison,Cutts, Mary E.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Novr. 26. 1832
                            
                        
                        $400
                        I promise to pay to Dolley P. M. & Mary E. Cutts four hundred dollars, being the sum recd. on their
                            accounts by a Draft from Colo. George Bomford, payable to the order of D. P. Madison on the U. S. Bank at Richmond dated
                            in Octor last.
                        
                            
                                James Madison
                            
                        
                    